NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



CARL REDDING, DOC #905530,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-4895
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 19, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
DeSoto County; Kimberly C. Bonner,
Judge.

Howard L. Dimmig, II, Public Defender,
and Deana K. Marshall, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.